Citation Nr: 1537162	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disability, to include a psychoneurotic phobic reaction.
 
2.  Entitlement to service connection for a psychiatric disability, to include a psychoneurotic phobic reaction.

3.  Entitlement to service connection for a learning disability, to include dyslexia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant had active military service from October 1967 to January 1968.
 
This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2014.  This matter was originally on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Denver, Colorado respectively.
 
In July 2013, the appellant testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In May 1989, VA declined to reopen a claim of entitlement to service connection for a psychoneurotic phobic reaction. The appellant did not perfect a timely appeal.

2.  Additional service department records were not considered by the earlier final decisions, so new and material evidence sufficient to reopen the Veteran's claim for service connection for psychoneurotic phobic reaction is not required, and the claim must be reconsidered on its underlying merits.

3.  The competent medical evidence shows that the Veteran is not currently diagnosed with a psychiatric disability.
  
4.  The appellant's learning disorder is a congenital defect which was not subject to a superimposed injury or disease during service which created additional disability; the competent medical evidence shows that the Veteran is not currently diagnosed with dyslexia.


CONCLUSIONS OF LAW

1.  A May 1989 rating decision which declined to reopen the issue of entitlement to service connection for psychoneurotic phobic reaction is final.  38 U.S.C.A. § 7105 (West 2014).
 
2.  In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for a psychiatric disability is subject to reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2015).

3.  An acquired psychiatric disability was not incurred or aggravated inservice, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a learning disability, to include dyslexia, have not been met. 38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's February 2014 Remand, the Appeals Management Center obtained the appellant's service personnel records, attempted to obtain his Social Security Administration records, scheduled the appellant for a VA examination to determine the etiology of any current psychiatric condition to include dyslexia, readjudicated the Veteran's claim , and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2008 and December 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  As noted above, additional Social Security records were requested in February 2014.  The Social Security Administration responded in March 2014 that such records did not exist, and that further efforts to secure the medical records would be futile as they had been destroyed.  The Veteran was notified of VA's efforts to obtain such records and requested that the Veteran submit any Social Security records that he had in his possession or to advise VA of any possible location of these records.  The Veteran did not provide an alternative location for any Social Security records.  As such, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

New and Material Evidence

In a May 1989 rating decision, VA declined to reopen a claim of entitlement to service connection for a psychoneurotic phobic reaction.  The Veteran did not initiate an appeal and evidence was not received within one year.  Therefore, the May 1989 rating decision is final.  38 U.S.C.A. § 7105.  In January 2008, the Veteran sought to reopen the service connection claim.  According to the United States Court of Appeals for Veterans Claims, pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Significantly, however, 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.

In this case, additional records received by VA since the May 1989 rating decision include service personnel records which the Board finds relevant.  As such, the claim must be reconsidered and the appellant bears no burden to submit new and material evidence.  

Service Connection

The appellant contends that he has a learning disability, claimed as dyslexia, which was aggravated by his active duty service and that he suffers from another psychiatric disorder which began in service and is related to his dyslexia.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The appellant's service treatment records indicate a diagnosis of a chronic psychoneurotic phobic reaction manifested by a severe learning disability.  The Army psychiatrist who rendered the diagnosis in November 1967 noted that since early childhood, the appellant had had an extreme learning disability and that he was unable to read or write.  The psychiatrist also noted that it was apparent that the appellant was not fit for retention in the Army because extreme pressure and stress might result in decompensation and perhaps psychosis if the appellant remained in the service.

The appellant underwent a VA examination in March 1989 at which time the VA examiner diagnosed dyslexia and summarized that the appellant had a history of "a very severe learning disability, perhaps basically a dyslexia which was diagnosed in 1967" as a chronic, severe phobic reaction.  The examiner found insufficient evidence to warrant a diagnosis of a neurosis. 

A December 2007 mental health telephone contact record and mental health triage note authored by a licensed clinical social worker indicates that the Veteran requested an evaluation by a psychiatrist to assist him in his claim for service connection.  The Veteran reported that he "freezes under pressure" and has been disabled by this and unable to work.  A diagnosis of anxiety disorder not otherwise specified was noted, and an appointment with a psychiatrist was scheduled.  

On January 11, 2008, the Veteran was examined by a VA psychiatrist following which he was diagnosed with a learning disorder not otherwise specified.  The psychiatrist noted that there was no evidence of any other psychiatric disorder, now or in the past, despite what his military discharge may have indicated in 1968.  On January 18, 2008, the VA psychiatrist who examined the Veteran earlier that month provided an addendum in which she noted that the appellant had given her a copy of the psychiatrist's statement from 1967 from the Department of the Army, Mental Hygiene Consultation Division and noted that she would send such statement to medical records.

In April 2014, the Veteran underwent VA examination.  After review of the claims file and examination of the Veteran, the VA psychologist diagnosed specific learning disorder with impairment in reading and written expression.  The examiner opined that this was as least as likely as not a congenital defect and not an acquired disorder.  The examiner also diagnosed an unspecified neurocognitive disorder which she determined to be less likely as not caused by or a result of military service.  The psychologist noted that the Veteran had learning disorder which began in childhood and that there was no superimposed disease or injury that occurred during military service that was of record that resulted in a disability apart from the learning disability itself.  The psychologist opined that the pre-existing learning disability was noted relatively quickly in the military and that although the Veteran reported that he was subject to occasional teasing due to his inability to read and write, there was no superimposed disease or learning disability.  The psychologist noted that the disability existed prior to military service and would be considered static in terms of impairment.  The psychologist reiterated that the most appropriate diagnosis was specific learning disorder with impairment in reading and written expression.  She also indicated that dyslexia was not diagnosed.  

The psychologist also noted that there was no basis for a diagnosis of a psychiatric disorder which would have started in service and would be related to his learning disorder.  The examiner noted that the Veteran denied all mental health symptoms on examination in April 2014, and that although he reported a history of minor anxiety that developed due to learning problems from a very young age, this had remitted as the Veteran had been able to steer away from tasks involving reading and writing and had become successful in line of work utilizing other skill sets.

Thus, with respect to the Veteran's claim of entitlement to service connection for a psychiatric disability, the post-service medical records are absent any competent diagnosis of a psychiatric disorder.  The diagnosis of anxiety disorder rendered by the social worker in 2007 was based on a telephone triage conversation; and subsequent examinations by a psychiatrist and a psychologist indicate that the Veteran does not, in fact, have a diagnosed psychiatric disorder.  Thus, the medical evidence fails to show that the Veteran currently suffers from a psychiatric disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of competent medical evidence that a current chronic psychiatric disability exists which was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for a psychiatric disability have not been established.  38 C.F.R. § 3.303. 

With respect to the Veteran's claim of entitlement to service connection for a learning disability, the Board finds based on the VA psychologist's opinion that such disability is a congenital defect and that there were no superimposed diseases or injuries during service in connection with this defect.  There is no competent evidence showing that the appellant's learning disability is due to a disease or injury that was incurred or aggravated inservice.  

As congenital or developmental defects are not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. § 4.9, 4.127) in the absence of superimposed disease or injury, the criteria for establishing service connection for a learning disability have not been established.  38 C.F.R. § 3.303.  
 
The Veteran contends that he suffers from a psychiatric disability and a learning disability related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of disorders at issue fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  



ORDER

The petition to reconsider the claim of entitlement to service connection for a psychiatric disorder, to include a psychoneurotic phobic reaction, is granted.  

Entitlement to service connection for a psychiatric disability, to include a psychoneurotic phobic reaction, is denied.

Entitlement to service connection for a learning disability, to include dyslexia, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


